RlTZ PRESIDENT:
The Wilsonburg Methodist Episcopal Church, Adamston Charge of the Quarterly Conference, by J. B. Workman, District Superintendent, filed a petition in the circuit court of Harrison county asking that court to confirm the action of the district conference in removing Peter W. Ash as one of the trustees of .said Wilsonburg Methodist Episcopal Church. A demurrer was filed by Ash to the petition which, being overruled, the court, upon motion of the said Peter W. Ash, certified to this court for its decision the propriety of the ruling upon the demurrer.
This proceeding is had under the provisions of § 4 of ch. 57 of the Code, providing that the circuit court, on the application of the proper authorities of the church, may from time to *669time appoint trustees, or change those appointed whenever it may appear proper. The question is certified by virtue of the latter paragraph of §1, ch.' 135 of the Code, providing that the sufficiency of a summons or a return of service, or any pleading, may be certified to this court. Is the paper filed in this case, which is called a petition^ a pleading within the meaning of that statute? The statute contemplates the settlement of preliminary questions arising upon the pleadings, or the sufficiency of a summons or return of service thereon in advance of the hearing so that in case such pleadings, or the summons or the return thereon are not good, the error may be corrected before the expense of a trial is incurred. The appointment or removal of church trustees is made by the circuit court upon the application of the proper authorities of the church. No formal pleading is required for this purpose. In fact we know that in most cases no written motion is even made for the purpose, the action of the court being simply invoked by presenting the evidence that the proper- church authorities have acted, which’ action is thereupon ordinarily confirmed. We do not think, in such case, that there is any necessity for the filing of any written petition or pleading, unless some rule of practice of the court should require such motions to be filed in writing. In that event they are not pleadings within the meaning of § 1, ch. 135 of the Code. A proceeding for the appointment of church trustees is not a lawsuit in any sense of the term5 and the term pleadings, as used in that section, has reference to such pleadings as are filed in suits pending in court.
Our judgment, therefore, is that this court has no jurisdiction upon this certificate to review the action of the circuit court of Harrison county, and we therefore dismiss the certificate.

Dismissed for want of jurisdiction.